Citation Nr: 1629427	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for early cataracts in both eyes as a noncompensable complication of service-connected diabetes mellitus, type II, effective June 1, 1997.  The rating decision noted that the cataracts would be evaluated with the diabetes.

In November 2008, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case for further development in October 2012 and March 2015.  The AOJ was instructed to obtain records from the Social Security Administration (SSA) and obtain a VA opinion on the severity of the Veteran's cataracts.  SSA records have since been associated with the claims file and the Veteran underwent a VA cataracts examination in October 2015.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, however, another remand is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for cataracts in both eyes associated with diabetes mellitus, type II.  The condition is currently evaluated with the service-connected diabetes and the Veteran seeks an increased separate compensable evaluation.  

The most recent VA examination and VA outpatient treatment records reflect the Veteran also has a diagnosis of glaucoma.  The examiner indicated the decrease in visual acuity was attributable to the glaucoma, not the cataracts.  The record, however, is silent as to the relationship between the glaucoma and the service connected diabetes and cataracts.  Accordingly, a new VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the October 2015 VA eye conditions examination or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion.  The examiner must note that the record was reviewed.  If the clinician selected determines that additional in-person examination is necessary to provide the opinions requested below, then such an examination should be scheduled.  After review of the record, the examiner should express an opinion as to:

 a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma is proximately due to or the result of the Veteran's service-connected disabilities.  The Veteran is currently service-connected for diabetes mellitus, cataracts, erectile dysfunction, cardiomyopathy, sleep apnea, right foot hallux deformity, status post open wound fracture of the right great toe, hypertension, arthritis in the left foot and a scar of the right foot.

b. If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma is aggravated by the Veteran's service-connected disabilities.

A complete rationale should be provided for any opinion given.

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then, the claim on appeal should be readjudicated. If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




